Citation Nr: 1145112	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  04-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO denied service connection for residuals of a low back injury.  In July 2004, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2004.

In August 2005, the Veteran testified during a Board video- conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In July 2006, the Board recharacterized the claim on appeal (as reflected on the title page), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2009 supplemental SOC (SSOC)) and returned the appeal to the Board for further appellate consideration.

In May 2009, the Board again remanded the claim on appeal to the RO, via the AMC, further action, to include additional development of the evidence. After completing the requested development, the AMC continued to deny the claim (as reflected in a June 2010 SSOC) and returned this matter to the Board for further consideration.

In August 2010, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  
For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.  

The Veteran seeks service connection for a low back disability.  Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the issue of whether the Veteran's preexisting low back disability increased in severity during service beyond the natural progress of the disorder is in need of resolution.

As noted in the joint motion, the Veteran entered service with a diagnosis of scoliosis, confirmed by x-ray.  On the accompanying Report of Medical History, the Veteran also indicated that he had recurrent back pain.  Additionally, in August 2005 the Veteran offered testimony that he injured his back during high school, and was treated two or three times by a chiropractor for this injury.  

During service, the Veteran received treatment for his back on several occasions.  In November 1976 he complained of low back pain after he stepped off a curb during boot camp.  In July 1977 the Veteran was diagnosed with a muscle strain of the back.  In January 1980 the Veteran sought treatment for a back ache secondary to his preexisting curvature of the spine.  His separation examination conducted in September 1980 did not reveal any abnormalities of the spine.

The record contains positive evidence from two physicians.  In June 2003 and August 2005 statements, Dr. Theodore Pappas indicated that it is as likely as not that the Veteran's low back trouble began with his first injury in the military.  In a September 2004 statement from Dr. Mike Tyler, Dr. Tyler suggests the aggravation of a preexisting back disability.  He stated, "he did suffer an injury while in the military with a fall and certainly this may well have accelerated the degenerative changes in his spine."   It is unknown whether the degenerative changes to which Dr. Tyler referred include the Veteran's scoliosis, or whether he was referring to another preexisting condition. 

The record also contains the negative opinion of a January 2009 VA examiner.  On examination, the Veteran reported that he sustained a football-related injury to his back at the age of seventeen and was treated by a chiropractor.  He also described his in-service injuries.  In the report, the examiner indicated that the Veteran entered service with a "serious back injury," but opined that it is less likely than not that the Veteran's current lumbar problems are related to the episodes that occurred in service.

The Board's August 2010 decision was essentially vacated due to insufficient findings regarding whether the Veteran had a preexisting back injury and if so, whether it was aggravated during service.  The Board was faulted for not adequately addressing the factual predicate upon which the January 2009 VA examiner based his opinion, i.e., whether the Veteran suffered a high school football injury and if so, the extent of that injury.  The Board was further directed to consider the adequacy of the January 2009 VA examination in light of the fact that the examiner attributed the Veteran's current back problems to a pre-service football injury that was not noted upon entry into service.

The Board notes that none of the opinions cited above discuss whether the Veteran's scoliosis, which was noted upon entry as a preexisting condition, was aggravated by service.  The opinion of Dr. Tyler employs speculative language and it is also unclear whether he is indicating that the Veteran had a preexisting degenerative disorder that was aggravated by service beyond the natural progress of the disease.  The opinion of the January 2009 VA examiner indicates that the Veteran did suffer from a preexisting back injury sustained while playing football, but does not clearly discuss the issue of aggravation.  As the medical opinion evidence is inadequate, and in light of the points raised in the joint motion, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a low back disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to a undergo VA orthopedic examination, by an appropriate physician at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current back disability(ies).  Then, with respect to each such diagnosed disability, the physician should render an opinion, based on full consideration of the record, and  consistent with sound medical principles, as to:

(a) whether a low back disability (e.g., curvature of the spine) clearly and unmistakably preexisted the Veteran's entrance into military service; 
and, if so (b) whether the current low back disability is clearly and unmistakably the result of aggravation (i.e., permanent worsening beyond the natural progression) of a preexisting disability during service; 

and, if not (c) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current low back disability had its onset during service or is otherwise medically related to in-service injury or disease.

In rendering the requested opinion, the physician should specifically consider the service treatment records, the 
June 2003 and August 2005 reports of Dr. Pappas, the September 2004 report of Dr. Tyler, the January 2009 VA examination report, along with all other post-service medical evidence, and the Veteran's contentions.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After accomplishing all requested action, and any additional action deemed warranted, the RO should adjudicate the claim for service connection for low back disability in light of all pertinent evidence and legal authority (to include 38 U.S.C.A. § 1111 and Wagner (cited above)).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to specifically include 38 U.S.C.A. § 1111), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



